DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on8/25/2020. 
Claims 1-19 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 8-18 are directed toward a process, claims 19 are directed toward a product, and claims 1-7 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claim 1 is directed toward a system comprising: an upstream machine-learning model corresponding to each of one or more upstream entity in a production value stream of a product; a final-assembly machine-learning model corresponding to a final-assembly process in the production value stream of the product; a causal-analysis machine-learning model for the production value stream of the product; an action-and-alert process for the production value stream of the product; and an implementation interface for the production value stream of the product, wherein: each upstream machine-learning model is configured to: receive operational metric corresponding to the respective upstream entity; generate, based on at least the received operational metric corresponding to the respective upstream entity, upstream delay predictions corresponding to the respective upstream entity; and provide the upstream delay predictions to both the final- assembly machine-learning model and the causal-analysis machine- learning model; the final-assembly machine-learning model is configured to: receive operational metric corresponding to the final- assembly process; receive the upstream delay predictions from the respective upstream machine-learning models; generate, based on at least the received operational metric corresponding to the final-assembly process and the upstream delay predictions from the respective upstream machine-learning models, product-throughput prediction for the product; and provide the product-throughput prediction to the causal- analysis machine-learning model; the causal-analysis machine-learning model is configured to: receive the upstream delay predictions from the respective upstream machine-learning models; receive the product-throughput prediction from the final- assembly machine-learning model; identify, based on at least the received upstream delay predictions from the respective upstream machine-learning models and the product-throughput prediction from the final-assembly machine-learning model, causal factor for one or both of the upstream delay predictions and the product-throughput prediction; and provide the identified causal factor to the action-and-alert process; the action-and-alert process is configured to: receive the identified causal factor from the causal-analysis machine-learning model; generate, based on at least the identified causal factor, one or both of one or more alerts and one or more recommended actions; and providing the one or both of one or more alerts and one or more recommended actions to the implementation interface; the implementation interface is configured to: receive the one or both of one or more alerts and one or more recommended actions from the action-and-alert process; obtain and process response to the one or both of one or more alerts and one or more recommended actions; and provide data reflective of the response to one or more of one or more of the upstream entity, the final-assembly process, one or more of the upstream machine-learning models, and the final- assembly machine-learning model (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are using trained machine learning models to do predictions on what will happen while manufacturing products to make recommendations so human users can make changes to ensure the production system runs appropriately, where analyzing variables on a manufacturing system for making recommendations is a commercial interaction. The Applicant’s claimed limitations are merely production data to make recommendations, which is directed towards the abstract idea of Organizing Human Activity.
Independent claims 8 and 19 are directed toward a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: receive, by a causal-analysis machine-learning model for a production value stream of a product, upstream delay predictions from each of a plurality of upstream machine-learning models, each upstream machine-learning model corresponding to a respective upstream entity in the production value stream; receive, by the causal-analysis machine-learning model, product-throughput prediction from a final-assembly machine-learning model for the production value stream; identify, by the causal-analysis machine-learning model, and based on at least the received upstream delay predictions and the product-throughput prediction, causal factor for one or both of the upstream delay predictions and the product- throughput prediction; provide, by the causal-analysis machine-learning model, the identified causal factor to an action-and-alert process for the production value stream; generate, by the action-and-alert process, and based on at least the identified causal factor, one or both of one or more alerts and one or more recommended actions; and provide, by the action-and-alert process, the one or both of one or more alerts and one or more recommended actions to an implementation interface for the production value stream (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are using trained machine learning models to do predictions on what will happen while manufacturing products to make recommendations so human users can make changes to ensure the production system runs appropriately, where analyzing variables on a manufacturing system for making recommendations is a commercial interaction. The Applicant’s claimed limitations are merely production data to make recommendations, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a system comprising: an upstream machine-learning model; a final-assembly machine-learning model; a causal-analysis machine-learning model; and an implementation interface for the production value stream of the product, wherein: each upstream machine-learning model is configured to: receive operational metric; and provide the upstream delay predictions to both the final- assembly machine-learning model and the causal-analysis machine- learning model; the final-assembly machine-learning model is configured to: receive operational metric; receive the upstream delay predictions from the respective upstream machine-learning models; and provide the product-throughput prediction to the causal- analysis machine-learning model; the causal-analysis machine-learning model is configured to: receive the upstream delay predictions from the respective upstream machine-learning models; receive the product-throughput prediction from the final- assembly machine-learning model; and provide the identified causal factor to the action-and-alert process; the action-and-alert process is configured to: receive the identified causal factor from the causal-analysis machine-learning model; and providing the one or both of one or more alerts and one or more recommended actions to the implementation interface; the implementation interface is configured to: receive the one or both of one or more alerts and one or more recommended actions from the action-and-alert process; obtain and process response to the one or both of one or more alerts and one or more recommended actions; and provide data reflective of the response to one or more of one or more of the upstream entity, the final-assembly process, one or more of the upstream machine-learning models, and the final- assembly machine-learning model” (claim 1) and “a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: receive, by a causal-analysis machine-learning model for a production value stream of a product, upstream delay predictions from each of a plurality of upstream machine-learning models, each upstream machine-learning model corresponding to a respective upstream entity in the production value stream; receive, by the causal-analysis machine-learning model, product-throughput prediction from a final-assembly machine-learning model for the production value stream; by the causal-analysis machine-learning model; provide, by the causal-analysis machine-learning model, the identified causal factor to an action-and-alert process for the production value stream; by the action-and-alert process; and provide, by the action-and-alert process, the one or both of one or more alerts and one or more recommended actions to an implementation interface for the production value stream” (claims 8 and 19) steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a system, upstream machine learning model, final assembly machine learning model, product, causal analysis machine learning model, implementation interface, a user interface, an automated interface, upstream entity, implementation interface, and non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-7 and 9-18 further narrow the abstract idea and dependent claims 6-7, 9-12 and 17-18 additionally recite “receiving operational metric, providing the upstream delay predictions to both the final-assembly machine-learning model and the causal-analysis machine-learning model, receiving the upstream delay predictions, providing the product-throughput prediction to the causal-analysis machine- learning model, receiving the one or both of one or more alerts and one or more recommended actions from the action-and-alert process; and obtaining and processing response to the one or both of one or more alerts and one or more recommended actions, providing data reflective of the response to one or more of one or more of the upstream entity, the final-assembly process, one or more of the upstream machine-learning models, and the final-assembly machine-learning model” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a user interface, and an automated interface” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “a system, upstream machine learning model, final assembly machine learning model, product, causal analysis machine learning model, implementation interface, a user interface, an automated interface, upstream entity, implementation interface, and non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 8-18; System claims 1-7; and Product claims 19 recite a system, upstream machine learning model, final assembly machine learning model, product, causal analysis machine learning model, implementation interface, a user interface, an automated interface, upstream entity, implementation interface, and non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0133-0136 and Figures 16-17. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. 
Also, the above “a system comprising: an upstream machine-learning model; a final-assembly machine-learning model; a causal-analysis machine-learning model; and an implementation interface for the production value stream of the product, wherein: each upstream machine-learning model is configured to: receive operational metric; and provide the upstream delay predictions to both the final- assembly machine-learning model and the causal-analysis machine- learning model; the final-assembly machine-learning model is configured to: receive operational metric; receive the upstream delay predictions from the respective upstream machine-learning models; and provide the product-throughput prediction to the causal- analysis machine-learning model; the causal-analysis machine-learning model is configured to: receive the upstream delay predictions from the respective upstream machine-learning models; receive the product-throughput prediction from the final- assembly machine-learning model; and provide the identified causal factor to the action-and-alert process; the action-and-alert process is configured to: receive the identified causal factor from the causal-analysis machine-learning model; and providing the one or both of one or more alerts and one or more recommended actions to the implementation interface; the implementation interface is configured to: receive the one or both of one or more alerts and one or more recommended actions from the action-and-alert process; obtain and process response to the one or both of one or more alerts and one or more recommended actions; and provide data reflective of the response to one or more of one or more of the upstream entity, the final-assembly process, one or more of the upstream machine-learning models, and the final- assembly machine-learning model” (claim 1) and “a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: receive, by a causal-analysis machine-learning model for a production value stream of a product, upstream delay predictions from each of a plurality of upstream machine-learning models, each upstream machine-learning model corresponding to a respective upstream entity in the production value stream; receive, by the causal-analysis machine-learning model, product-throughput prediction from a final-assembly machine-learning model for the production value stream; by the causal-analysis machine-learning model; provide, by the causal-analysis machine-learning model, the identified causal factor to an action-and-alert process for the production value stream; by the action-and-alert process; and provide, by the action-and-alert process, the one or both of one or more alerts and one or more recommended actions to an implementation interface for the production value stream” (claims 8 and 19) steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-7 and 9-18 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 6-7, 9-12 and 17-18 additionally recite “receiving operational metric, providing the upstream delay predictions to both the final-assembly machine-learning model and the causal-analysis machine-learning model, receiving the upstream delay predictions, providing the product-throughput prediction to the causal-analysis machine- learning model, receiving the one or both of one or more alerts and one or more recommended actions from the action-and-alert process; and obtaining and processing response to the one or both of one or more alerts and one or more recommended actions, providing data reflective of the response to one or more of one or more of the upstream entity, the final-assembly process, one or more of the upstream machine-learning models, and the final-assembly machine-learning model” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “a user interface, and an automated interface” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-7: Claim 1 recites “the respective upstream machine-learning models”. There is insufficient antecedent basis for this claim limitation. Claim 1 only recites a upstream machine learning model and it is unclear if the claims are referring to the same model or a different one. The plurality of upstream machine learning models is only recited in claim 8. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. (US 2013/0325763 A1) in view of Klose (US 2015/0242263 A1).

Regarding Claims 8 and 19: Cantor et al. teach a method comprising (See Figure 1, Figure 8, Abstract, and claim 1): 
receiving, by a causal-analysis machine-learning model for a production value stream of a product, upstream delay predictions from each of a plurality of upstream machine-learning models, each upstream machine-learning model corresponding to a respective upstream entity in the production value stream (See Figure 1, Figure 8 – “802, 804”, Paragraph 0037 – “project completion predictor 110 may take as input, information on resource and scheduling constraints applicable to the project to be estimated”, Paragraph 0078, Paragraph 0088 – “Machine learning can be deployed to predict task effort from the evidence that is obtained from already-completed similar tasks”, Paragraph 0091 – “predicted effort value”, Paragraph 0100, Paragraph 0101, Paragraph 0154, claim 1, and claim 8); 
receiving, by the causal-analysis machine-learning model, product prediction from a final-assembly machine-learning model for the production value stream (See Figure 1, Figure 8 – “802, 804”, Paragraph 0037, Paragraph 0078, Paragraph 0088 – “The machine learner uses a training set of examples of completed tasks with their attributes including their actual completion times to build a prediction model. The prediction model discriminates the completed training tasks using a variety of task attributes (such as owner, type, or priority)”, Paragraph 0094 – “project completion predictor such as a simulator 608 (e.g., Monte Carlo simulator) uses the predicted task effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks”, claim 1, and claim 8); 
identifying, by the causal-analysis machine-learning model, and based on at least the received upstream delay predictions and the product prediction, causal factor for one or both of the upstream delay predictions and the product prediction (See Figure 1, Figure 8 – “806, 810”, Paragraph 0037, Paragraph 0038 – “task estimator 108 determining a probability distribution of the estimated effort (e.g., person-hours) for each of the as-yet incomplete tasks belonging to the project”, Paragraph 0078, Paragraph 0088 – “The machine learner uses a training set of examples of completed tasks with their attributes including their actual completion times to build a prediction model. The prediction model discriminates the completed training tasks using a variety of task attributes (such as owner, type, or priority)”, Paragraph 0094 – “project completion predictor such as a simulator 608 (e.g., Monte Carlo simulator) uses the predicted task effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks”, Paragraph 0102, and claim 1); 
providing, by the causal-analysis machine-learning model, the identified causal factor to an action-and-alert process for the production value stream (See Figure 1, Figure 8, Figure 9, Figure 10, Figure 12, Figures 13-17, Paragraph 0200 – “a GUI screen shot in one embodiment of the present disclosure. The top chart, labeled "Likelihood of Delivery" 1200 presents a probability distribution of predicted delivery dates based on running the simulation using data provided by the user. The vertical dashed line 1202 represents the planned delivery date as provided by the user. The GUI may be color coded or other graphical attributes may be utilized for display. For example, the green 1204 and red 1206 curve represents all dates that the simulation has predicted on which planned work will complete for the given project. The higher portions of the curve represent those dates that were predicted more often than the lower portions of the curve. The green area 1208 of the curve represents all predicted dates that fall on or before the planned delivery date. The red area 1210 of the curve represents all predicted dates that fall after the planned delivery date”, Paragraphs 0201-0202, and Paragraph 0203);
generating, by the action-and-alert process, and based on at least the identified causal factor, one or both of one or more alerts and one or more recommended actions; and providing, by the action-and-alert process, the one or both of one or more alerts and one or more recommended actions to an implementation interface for the production value stream (See Figure 1, Figure 8, Figure 12, Figures 13-17, Paragraph 0200 – “a GUI screen shot in one embodiment of the present disclosure. The top chart, labeled "Likelihood of Delivery" 1200 presents a probability distribution of predicted delivery dates based on running the simulation using data provided by the user. The vertical dashed line 1202 represents the planned delivery date as provided by the user. The GUI may be color coded or other graphical attributes may be utilized for display. For example, the green 1204 and red 1206 curve represents all dates that the simulation has predicted on which planned work will complete for the given project. The higher portions of the curve represent those dates that were predicted more often than the lower portions of the curve. The green area 1208 of the curve represents all predicted dates that fall on or before the planned delivery date. The red area 1210 of the curve represents all predicted dates that fall after the planned delivery date”, Paragraphs 0201-0202, and Paragraph 0203 – “Plan-items shaded red are at risk for completing after the planned delivery date based on the current simulation estimates”).  

Cantor et al. do not specifically disclose product “throughput” prediction. However, Klose further teaches product “throughput” prediction (See Figure 5, Abstract – “estimations of throughput between computing devices scheduled to execute one or more jobs”, Paragraph 0024 – “forecasting or estimating failures of jobs to complete in a timely manner, e.g., based on throughput estimations between a transmitting computing device and a receiving computing device”, Paragraph 0078 – “estimates a time of completion”, and Paragraph 0197).
The teachings of Cantor et al. and Klose are related because both are analyzing project milestones and determining when they will be completed through predictions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the machine learning delay prediction system of Cantor et al. to incorporate the throughput prediction of Klose in order to better understand how much of the work is likely to be finished at certain points in time thereby giving better estimates to the users.

Regarding Claim 9: Cantor et al. in view of Klose teach the limitations of claim 8. Cantor et al. further teach the system further comprising the respective upstream machine- learning models: 
receiving operational metric corresponding to the respective upstream entity (See Figure 1, Figure 8 – “802, 804”, Paragraph 0037 – “project completion predictor 110 may take as input, information on resource and scheduling constraints applicable to the project to be estimated”, Paragraph 0078, Paragraph 0088 – “Machine learning can be deployed to predict task effort from the evidence that is obtained from already-completed similar tasks”, Paragraph 0091 – “predicted effort value”, Paragraph 0100, Paragraph 0101 – “At 802, a set of unfinished tasks belonging to the project and attributes associated with the unfinished tasks is received. At 804, the method may also comprise receiving one or more of, a set of completed tasks belonging to the project and attributes associated with the completed tasks belonging to the project, a set of completed tasks not belonging to the project and attributes associated with the completed tasks not belonging to the project, or combination of both sets”, Paragraph 0154, claim 1, and claim 8); 
generating, based on at least the received operational metric corresponding to the respective upstream entity, upstream delay predictions corresponding to the respective upstream entity (See Figure 1, Figure 8 – “806, 810”, Figure 12, Paragraph 0037, Paragraph 0038 – “task estimator 108 determining a probability distribution of the estimated effort (e.g., person-hours) for each of the as-yet incomplete tasks belonging to the project”, Paragraph 0078, Paragraph 0088 – “The machine learner uses a training set of examples of completed tasks with their attributes including their actual completion times to build a prediction model. The prediction model discriminates the completed training tasks using a variety of task attributes (such as owner, type, or priority)”, Paragraph 0094 – “project completion predictor such as a simulator 608 (e.g., Monte Carlo simulator) uses the predicted task effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks”, Paragraph 0102, Paragraph 0200, and claim 1); 
and providing the upstream delay predictions to both the final-assembly machine-learning model and the causal-analysis machine-learning model (See Figure 1, Figure 8, Figure 9, Figure 10, Figure 12, Figures 13-17, Paragraph 0091 – “the first training set had three examples labeled 1, 2, and 3, the second training set might include 2, 2, 1. The training sets constructed in this way may include duplicates and may have not included all examples from the original. Once this second training set is constructed another predictive model is built from it. This process of creating derived training sets and building predictive models from the derived training sets is repeated multiple times”, Paragraph 0099, Paragraph 0100 – “continuously updates its predictions as new evidence becomes available”, Paragraph 0200, Paragraphs 0201-0202, and Paragraph 0203).  

Regarding Claim 10: Cantor et al. in view of Klose teach the limitations of claim 8. Cantor et al. further teach the system further comprising the final-assembly machine- learning model: 
receiving operational metric corresponding to the final-assembly process; receiving the upstream delay predictions from the respective upstream machine-learning models (See Figure 1, Figure 8 – “802, 804”, Paragraph 0037 – “project completion predictor 110 may take as input, information on resource and scheduling constraints applicable to the project to be estimated”, Paragraph 0078, Paragraph 0088 – “Machine learning can be deployed to predict task effort from the evidence that is obtained from already-completed similar tasks”, Paragraph 0091 – “predicted effort value”, Paragraph 0100, Paragraph 0101 – “At 802, a set of unfinished tasks belonging to the project and attributes associated with the unfinished tasks is received. At 804, the method may also comprise receiving one or more of, a set of completed tasks belonging to the project and attributes associated with the completed tasks belonging to the project, a set of completed tasks not belonging to the project and attributes associated with the completed tasks not belonging to the project, or combination of both sets”, Paragraph 0154, claim 1, and claim 8); 
generating, based on at least the received operational metric corresponding to the final-assembly process and the upstream delay predictions from the respective upstream machine-learning models, product prediction for the product (See Figure 1, Figure 8 – “806, 810”, Paragraph 0037, Paragraph 0038 – “task estimator 108 determining a probability distribution of the estimated effort (e.g., person-hours) for each of the as-yet incomplete tasks belonging to the project”, Paragraph 0078, Paragraph 0088 – “The machine learner uses a training set of examples of completed tasks with their attributes including their actual completion times to build a prediction model. The prediction model discriminates the completed training tasks using a variety of task attributes (such as owner, type, or priority)”, Paragraph 0094 – “project completion predictor such as a simulator 608 (e.g., Monte Carlo simulator) uses the predicted task effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks”, Paragraph 0102, and claim 1); 
and providing the product prediction to the causal-analysis machine- learning model (See Figure 1, Figure 8, Figure 9, Figure 10, Figure 12, Figures 13-17, Paragraph 0091 – “the first training set had three examples labeled 1, 2, and 3, the second training set might include 2, 2, 1. The training sets constructed in this way may include duplicates and may have not included all examples from the original. Once this second training set is constructed another predictive model is built from it. This process of creating derived training sets and building predictive models from the derived training sets is repeated multiple times”, Paragraph 0099, Paragraph 0100 – “continuously updates its predictions as new evidence becomes available”, Paragraph 0200, Paragraphs 0201-0202, and Paragraph 0203).  

Cantor et al. do not specifically disclose product “throughput” prediction. However, Klose further teaches product “throughput” prediction (See Figure 5, Abstract – “estimations of throughput between computing devices scheduled to execute one or more jobs”, Paragraph 0024 – “forecasting or estimating failures of jobs to complete in a timely manner, e.g., based on throughput estimations between a transmitting computing device and a receiving computing device”, Paragraph 0078 – “estimates a time of completion”, and Paragraph 0197).
The teachings of Cantor et al. and Klose are related because both are analyzing project milestones and determining when they will be completed through predictions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the machine learning delay prediction system of Cantor et al. to incorporate the throughput prediction of Klose in order to better understand how much of the work is likely to be finished at certain points in time thereby giving better estimates to the users.

Regarding Claim 11: Cantor et al. in view of Klose teach the limitations of claim 8. Cantor et al. further teach the system further comprising the implementation interface: receiving the one or both of one or more alerts and one or more recommended actions from the action-and-alert process; and obtaining and processing response to the one or both of one or more alerts and one or more recommended actions (See Figure 1, Figure 8, Figure 12, Figures 13-17, Paragraph 0200 – “a GUI screen shot in one embodiment of the present disclosure. The top chart, labeled "Likelihood of Delivery" 1200 presents a probability distribution of predicted delivery dates based on running the simulation using data provided by the user. The vertical dashed line 1202 represents the planned delivery date as provided by the user. The GUI may be color coded or other graphical attributes may be utilized for display. For example, the green 1204 and red 1206 curve represents all dates that the simulation has predicted on which planned work will complete for the given project. The higher portions of the curve represent those dates that were predicted more often than the lower portions of the curve. The green area 1208 of the curve represents all predicted dates that fall on or before the planned delivery date. The red area 1210 of the curve represents all predicted dates that fall after the planned delivery date”, Paragraphs 0201-0202, and Paragraph 0203 – “Plan-items shaded red are at risk for completing after the planned delivery date based on the current simulation estimates”).  

Regarding Claim 12: Cantor et al. in view of Klose teach the limitations of claim 11. Cantor et al. further teach the system further comprising the implementation interface: providing data reflective of the response to one or more of one or more of the upstream entity, the final-assembly process, one or more of the upstream machine-learning models, and the final-assembly machine-learning model (See Figure 1, Figure 8, Figure 9, Figure 10, Figure 12, Figures 13-17, Paragraph 0091 – “the first training set had three examples labeled 1, 2, and 3, the second training set might include 2, 2, 1. The training sets constructed in this way may include duplicates and may have not included all examples from the original. Once this second training set is constructed another predictive model is built from it. This process of creating derived training sets and building predictive models from the derived training sets is repeated multiple times”, Paragraph 0099, Paragraph 0100 – “continuously updates its predictions as new evidence becomes available”, Paragraph 0200, Paragraphs 0201-0202, and Paragraph 0203).  

Regarding Claim 13: Cantor et al. in view of Klose teach the limitations of claim 8. Cantor et al. further teach the system wherein the one or more upstream entity comprise one or more of a part, a component, a module, a sub-assembly, a factory, a geolocation, and a sub-process (See Figure 1, Figure 8, Figure 9, Figure 10, Figure 12, Abstract, Paragraph 0101 – “At 802, a set of unfinished tasks belonging to the project and attributes associated with the unfinished tasks is received. At 804, the method may also comprise receiving one or more of, a set of completed tasks belonging to the project and attributes associated with the completed tasks belonging to the project”, and claim 1).  

Regarding Claim 14: Cantor et al. in view of Klose teach the limitations of claim 8. Cantor et al. further teach the system wherein the one or more upstream entity collectively represent multiple dependent layers of the production value stream (See Figure 3, Figure 9, Figure 10, Figure 12, Paragraph 0030 – “identify different subsets of project tasks to which different estimation formulas may apply and determine the best basis for independently estimating each”, Paragraph 0078 – “process-dependent variations on exactly what defines a “task””, Paragraph 0082 – “input to the work schedule simulation may be refined as a set of tasks along with effort distributions for each task … The result of the simulation step is one schedule with one possible delivery date as shown in FIG. 3. For instance, a scheduler 302 receives as input a set of tasks 304 and produces a schedule of assignments and delivery date 306”, and claim 1).  

Regarding Claim 15: Cantor et al. in view of Klose teach the limitations of claim 8. Cantor et al. further teach the system wherein the operational metric corresponding to the respective upstream entity comprise one or more of inventory level, lead time, cost, price, complexity, volume, quality, yield, demand, and reliability (See Figure 1, Figure 8, Paragraph 0003, Paragraph 0069 – “A user supplied estimate of the complexity of a task or amount of effort of time required to complete a task”, Paragraph 0146 – “One metric may be the arrival rate which is the number of new work items that have appeared. The other metric may be the closure rate which is the number of work items closed”, and claim 1).  

Regarding Claim 16: Cantor et al. in view of Klose teach the limitations of claim 8. Cantor et al. further teach the system wherein the operational metric corresponding to the respective upstream entity comprise historical data reflective of the operational metric corresponding to the respective upstream entity over a time period (See Figure 1, Figure 8, Paragraph 0075 – “learning may also include information about the history of the task, including the history of changes to the values of task attributes, further including the absolute and relative sequence, timing, frequency, and other measures, properties, and/or patterns of the history of changes to these attribute values”, Paragraph 0100 – “The Machine Learner trains on project history to build a work effort predictor; Monte Carlo Simulation is used to simulate likely project completion schedules”, and claim 1).  

Regarding Claim 17: Cantor et al. in view of Klose teach the limitations of claim 8. Cantor et al. further teach the system wherein: the implementation interface comprises a user interface; and the response comprise at least one response received via the user interface (See Figure 1, Figure 8, Figure 9, Figure 10, Figure 12, Figures 13-17, Paragraph 0048 – “Once all tasks have associated effort values—either manually provided or automatically estimated—the learning algorithm builds an estimation model using the tasks”, Paragraph 0200 – “a GUI screen shot in one embodiment of the present disclosure. The top chart, labeled "Likelihood of Delivery" 1200 presents a probability distribution of predicted delivery dates based on running the simulation using data provided by the user. The vertical dashed line 1202 represents the planned delivery date as provided by the user. The GUI may be color coded or other graphical attributes may be utilized for display. For example, the green 1204 and red 1206 curve represents all dates that the simulation has predicted on which planned work will complete for the given project. The higher portions of the curve represent those dates that were predicted more often than the lower portions of the curve. The green area 1208 of the curve represents all predicted dates that fall on or before the planned delivery date. The red area 1210 of the curve represents all predicted dates that fall after the planned delivery date”, Paragraphs 0201-0202, and Paragraph 0203).  

Regarding Claim 18: Cantor et al. in view of Klose teach the limitations of claim 8. Cantor et al. further teach the system wherein: the implementation interface comprises an automated interface; and the response comprise at least one response received via the automated interface (See Figure 1, Figure 8, Figure 9, Figure 10, Figure 12, Figures 13-17, Paragraph 0048 – “Once all tasks have associated effort values—either manually provided or automatically estimated—the learning algorithm builds an estimation model using the tasks”, Paragraph 0200 – “a GUI screen shot in one embodiment of the present disclosure. The top chart, labeled "Likelihood of Delivery" 1200 presents a probability distribution of predicted delivery dates based on running the simulation using data provided by the user. The vertical dashed line 1202 represents the planned delivery date as provided by the user. The GUI may be color coded or other graphical attributes may be utilized for display. For example, the green 1204 and red 1206 curve represents all dates that the simulation has predicted on which planned work will complete for the given project. The higher portions of the curve represent those dates that were predicted more often than the lower portions of the curve. The green area 1208 of the curve represents all predicted dates that fall on or before the planned delivery date. The red area 1210 of the curve represents all predicted dates that fall after the planned delivery date”, Paragraphs 0201-0202, and Paragraph 0203).

Allowable Subject Matter
Claims 1-7 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claim 1 discloses a system for automating production intelligence across value streams using interconnected machine learning models, that actually recites how the machine learning models interact with each other.
Regarding a possible 103 rejection: The closest prior art of record is:
Cantor et al. (US 2013/0325763 A1) – which discloses predicting likelihood of on time product delivery through different machine learning analysis. 
Klose (US 2015/0242263 A1) – which discloses a data flow alert system for monitoring throughput of tasks to determine if product delivery is on time.
Szeto et al. (US 2017/0124487 A1) – which discloses machine learning models for deployment analysis.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1-7, such as the specific details as to how the different machine learning models interact with one another.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a system comprising: an upstream machine-learning model corresponding to each of one or more upstream entity in a production value stream of a product; a final-assembly machine-learning model corresponding to a final-assembly process in the production value stream of the product; a causal-analysis machine-learning model for the production value stream of the product; an action-and-alert process for the production value stream of the product; and an implementation interface for the production value stream of the product, wherein: each upstream machine-learning model is configured to: receive operational metric corresponding to the respective upstream entity; generate, based on at least the received operational metric corresponding to the respective upstream entity, upstream delay predictions corresponding to the respective upstream entity; and provide the upstream delay predictions to both the final- assembly machine-learning model and the causal-analysis machine- learning model; the final-assembly machine-learning model is configured to: receive operational metric corresponding to the final- assembly process; receive the upstream delay predictions from the respective upstream machine-learning models; generate, based on at least the received operational metric corresponding to the final-assembly process and the upstream delay predictions from the respective upstream machine-learning models, product-throughput prediction for the product; and provide the product-throughput prediction to the causal- analysis machine-learning model; the causal-analysis machine-learning model is configured to: receive the upstream delay predictions from the respective upstream machine-learning models; receive the product-throughput prediction from the final- assembly machine-learning model; identify, based on at least the received upstream delay predictions from the respective upstream machine-learning models and the product-throughput prediction from the final-assembly machine-learning model, causal factor for one or both of the upstream delay predictions and the product-throughput prediction; and provide the identified causal factor to the action-and-alert process; the action-and-alert process is configured to: receive the identified causal factor from the causal-analysis machine-learning model; generate, based on at least the identified causal factor, one or both of one or more alerts and one or more recommended actions; and providing the one or both of one or more alerts and one or more recommended actions to the implementation interface; the implementation interface is configured to: receive the one or both of one or more alerts and one or more recommended actions from the action-and-alert process; obtain and process response to the one or both of one or more alerts and one or more recommended actions; and provide data reflective of the response to one or more of one or more of the upstream entity, the final-assembly process, one or more of the upstream machine-learning models, and the final- assembly machine-learning model (as required by independent claim 1)”, thus rendering claims 1 and their dependent claims as allowable over the prior art. 


Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683